 


109 HR 2407 IH: San Juan Island National Historical Park Boundary Addition Act of 2005
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2407 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Mr. Larsen of Washington introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To modify the boundary of the San Juan Island National Historical Park. 
 
 
1.Short titleThis Act may be cited as the San Juan Island National Historical Park Boundary Addition Act of 2005. 
2.Addition to boundary of peakThe first section of the Act of September 9, 1966 (Public Law 89–565; 80 Stat 737; 16 U.S.C. 282a) is amended— 
(1)by striking That the and inserting the following: 
 
1. 
(a)The; and 
(2)by adding after subsection (a) (as so redesignated by paragraph (1)) the following new subsection: 
 
(b)The Secretary of the Interior is authorized to acquire, by donation or exchange only, the property known as the Mitchell Hill, as generally depicted on the map entitled ___________________, numbered ______, and dated ______. The map shall be on file and available for inspection in the appropriate offices of the National Park Service.. 
 
